—Order, Family Court, New York County (Mary Bednar, J.), entered September 26, 1994, which granted petitioner an order of protection, following a fact-finding determination that respondent committed a family offense by engaging in conduct that constitutes harassment in the second degree, unanimously affirmed, without costs.
Respondent’s intent to commit harassment in the second degree was properly inferred from the surrounding circumstances (see, Kellermueller v Port Auth., 201 AD2d 427, 429, citing People v Collins, 178 AD2d 789), including, in particular, the 44 year old respondent lying on the living room floor of petitioner, his mother, for a day and a half. Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Williams, JJ.